DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1, line 8 recites the limitation "the data supplied by the sensors" in line 8.  There is no indication of data in a previous operation of multiple sensors. There is insufficient antecedent basis for this limitation in the claim.
 	With respect to claim 1, the claimed invention recites “a model module in which a surroundings model is stored the surroundings model…3D position data of the objects”. This is unclear on what a surroundings model corresponding with 3 D position data of the objects, and this is unclear on how to characterize the position and geometry of the relevant object? Does applicant want to refer to “3D position data for each of the objects”? Further, the claimed invention of a surrounding detection system for a motor vehicle is not accurate and no improvement being realized when omitted of a central evaluation unit in performance operation corresponding with operation of the multiple sensors, the 
 	Claims 2-6 are rejected based on the rejection of the base claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	The reasons for indicating allowable subject matter is not provided at this time because when considered in combination of the claimed invention which discloses interrelationship performance operation of the limitations being rejected as in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krokel et al (US 20170347036) discloses driver assistance system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN BUI/Primary Examiner, Art Unit 2865